DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 9,390,858).
With respect to claim 1, Abe discloses a multilayer electronic component (see abstract), comprising: an electronic component body (see FIG. 2, element 10) including a body having a dielectric layer (see FIG. 2, element 10g and col. 4, line 65 – col. 5, line 9) and an internal electrode (see col. 4, elements 11 and 12 and col. 5, lines 48-53); and an external electrode disposed on the body (see FIG. 2, elements 13/14), and a coating layer disposed on an external surface of the electronic component body (see FIG. 2, element 20), and containing one or more of silicon (Si) and fluorine (F) (see col. 7, lines 4-26), the coating layer having an average thickness of 5 nm or more and 15 nm or less (see Example 1, col. 12, lines 45-47, noting a thickness of 5 nm).
With respect to claim 2, Abe discloses that the coating layer comprises one or more of a silicone-based hydrocarbon compound and a fluorine-based hydrocarbon compound.  See col. 7, lines 4-10, citing silicone, and col. 9, lines 10-34, citing siloxane.
With respect to claim 3, Abe discloses that the coating layer has a maximum thickness of 20 nm or less.  See Example 1, col. 12, lines 45-47.
With respect to claim 4, Abe discloses that the coating layer has a contact angle of 100 degrees or more with water.  See col. 9, lines 54-58.
With respect to claim 5, Abe discloses that the coating layer is disposed to contact an external surface of the external electrode, and is disposed to contact a region of an external surface of the body in which the external electrode is not disposed.  See FIG. 2, wherein layer 20 is disposed on both the external electrode and the ceramic body where the external electrode is not disposed.
With respect to claim 6, Abe discloses that the external electrode comprises an electrode layer disposed on the body and a plating layer disposed on the electrode layer.  See FIG. 2, elements 13a/13b/13c, col. 11, lines 18-30.
With respect to claim 7, Abe discloses that the coating layer is disposed to contact an external surface of the plating layer, and is disposed to contact a region of an external surface of the body in which the external electrode is not disposed.  See FIG. 2, wherein layer 20 is disposed on both the external electrode and the ceramic body where the external electrode is not disposed.
With respect to claim 10, Abe discloses that a thickness of the dielectric layer is 0.5 µm or less.  See col. 5, lines 53-55.
With respect to claim 11, Abe discloses that a thickness of the internal electrode is 0.5 µm or less.  See col. 5, lines 62-65.
With respect to claim 16, Abe discloses a multilayer electronic component (see abstract), comprising: an electronic component body (see FIG. 2, element 10) including a body having a dielectric layer (see FIG. 2, element 10g and col. 4, line 65 – col. 5, line 9) and an internal electrode (see col. 4, elements 11 and 12 and col. 5, lines 48-53), and an external electrode disposed on the body (see FIG. 2, elements 13/14); and a coating layer covering the body and the external electrode (see FIG. 2, element 20) and having an average thickness of 5 nm or more and 15 nm or less (see Example 1, col. 12, lines 45-47, noting a thickness of 5 nm).
With respect to claim 17, Abe discloses that the coating layer has a maximum thickness of 20 nm or less.  See Example 1, col. 12, lines 45-47, noting a thickness of 5 nm.
With respect to claim 18, Abe discloses that the coating layer has a contact angle of 100 degrees or more with water.  See col. 9, lines 54-58.
With respect to claim 19, Abe discloses that the coating layer is in contact with the external electrode and the body.  See FIG. 2, wherein layer 20 is disposed on both the external electrode and the ceramic body where the external electrode is not disposed.
With respect to claim 20, Abe discloses that the external electrode comprises an electrode layer disposed on the body and a plating layer disposed on the electrode layer, and the coating layer covers and is in contact with the plating layer.  See FIG. 2, elements 13a/13b/13c, col. 11, lines 18-30 and see FIG. 2, wherein layer 20 is disposed on both the external electrode and the ceramic body where the external electrode is not disposed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 9,390,858) in view of Chun et al. (US Pat. App. Pub. No. 2020/0135404).
With respect to claim 12, Abe discloses a method of manufacturing a multilayer electronic component, comprising operations of: immersing an electronic component body including a body having a dielectric layer and an internal electrode, and an external electrode disposed on the body in a solution containing one or more of silane-based and fluorine-based compounds (see col. 11, lines 37-40); and drying and curing the washed electronic component body to form a coating layer on an external surface of the electronic component body (see col. 11, lines 51-56), the coating layer containing one or more of silicon (Si) and fluorine (F) (see col. 7, lines 4-26) and having an average thickness of 5 nm or more and 15 nm or less (see Example 1, col. 12, lines 45-47, noting a thickness of 5 nm).
Abe fails to explicitly teach washing the immersed electronic component body.  
Chun, on the other hand, teaches washing the immersed electronic component body as part of forming a water-repellant coated multilayer ceramic capacitor.  See paragraph [0081].  Such an operation produces an appropriate water-repellant layer.  See paragraphs [0080]-[0081].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Abe, as taught by Chun, as part of an operation to produce a water-repellant layer on a ceramic capacitor.
With respect to claim 13, the combined teachings of Abe and Chun teach further comprising a pretreatment operation of forming an -OH functional group on the external surface of the electronic component body before the immersing operation.  See Chun, paragraph [0066].
With respect to claim 15, the combined teachings of Abe and Chun teach that the coating layer comprises one or more of a silicone-based hydrocarbon compound and a fluorine-based hydrocarbon compound.  See Abe, col. 7, lines 4-10, citing silicone, and col. 9, lines 10-34, citing siloxane.
With respect to claim 23, Abe fails to teach that the coating layer includes one of silicon (Si) and fluorine (F) bonded to the electronic component body.
Chun, on the other hand, teaches that the coating layer includes one of silicon (Si) and fluorine (F) bonded to the electronic component body.  See paragraph [0053], noting that a silane compound is bonded to the dielectric layers.  Such an arrangement results in improved prevention of moisture penetration.  See paragraph [0048].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Abe, as taught by Chun, in order to improve the prevention of moisture penetration.
Claims 8, 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 9,390,858) in view of Yang et al. (US Pat. App. Pub. No. 2019/0385795).
With respect to claim 8, Abe teaches that the body comprises a capacitance formation portion in which the dielectric layer and the internal electrode are alternately disposed (see FIG. 2, the portion of the ceramic body occupied by elements 11/12 and 10g), but fails to explicitly teach a cover portion disposed above and below the capacitance formation portion, and a margin portion disposed on both side surfaces of the capacitance formation portion.
Yang, on the other hand, teaches a cover portion disposed above and below the capacitance formation portion, and a margin portion disposed on both side surfaces of the capacitance formation portion.  See FIG. 3, elements 112 and FIG. 4, the portions of elements 111 which extend beyond the internal electrode.  Such an arrangement results in protection from external impacts.  See paragraph [0035].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Abe, as taught by Yang, in order to improve protection from external impacts.
With respect to claim 9, the combined teachings of Abe and Yang teach that one or more of the cover portion and the margin portion comprise a defect portion connecting the capacitance formation portion from an external surface of the body, and the coating layer is disposed to extend to the defect portion.  See Yang, paragraph [0054], noting that that the surface of the ceramic body includes a pore (i.e., a defect portion), and the coating layer is disposed to extend to fill those pores.  
With respect to claim 21, Abe fails to explicitly teach that the body includes a pore, and the coating layer is disposed to extend on a surface of the pore in the body.
Yang, on the other hand, teaches that that the body includes a pore, and the coating layer is disposed to extend on a surface of the pore in the body.  See paragraph [0054].  Such an arrangement helps improve the prevention of moisture penetration into the ceramic body.  See paragraph [0054].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Abe, as taught by Yang, in order to improve the prevention of moisture penetration into the ceramic body.
With respect to claim 22, Abe fails to explicitly teach that the body includes a pore, and the coating layer seals the pore in the body.
Yang, on the other hand, teaches that that the body includes a pore, and the coating layer is disposed to extend on a surface of the pore in the body.  See paragraph [0054].  Such an arrangement helps improve the prevention of moisture penetration into the ceramic body.  See paragraph [0054].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Abe, as taught by Yang, in order to improve the prevention of moisture penetration into the ceramic body.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pre-treatment operation of claim 14 is not taught or suggested when taken in combination with the limitations of base claim 12 and intervening claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848